Per Ouriam.

All the witnesses agree that the plaintiff’s cart and defendant’s car collided twice. The first collision was slight and did no damage, and after it the car came to a full stop. The damage was done by the second impact. There was a sharp controversy as to whether the collision resulted from the starting of the car before the cart had got off the track, or whether the cart backed into the car. Upon this issue the court found for the plaintiff, and we see no reason to reverse the finding.
Present: Truax, P. J., Scott and Dugbo, JJ.
Judgment affirmed, with costs.